388 U.S. 460 (1967)
SAVIO ET AL.
v.
CALIFORNIA.
No. 1399.
Supreme Court of United States.
Decided June 12, 1967.
APPEAL FROM THE SUPERIOR COURT OF CALIFORNIA, COUNTY OF ALAMEDA.
Norman Leonard for appellants.
Thomas C. Lynch, Attorney General of California, and Robert R. Granucci, Deputy Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.